Name: Commission Regulation (EEC) No 3369/89 of 8 November 1989 concerning the stopping of fishing for cod by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 89 Official Journal of the European Communities No L 325/13 COMMISSION REGULATION (EEC) No 3369/89 of 8 November 1989 concerning the stopping of fishing for cod by vessels flying the flag of Belgium stock as from 4 November 1989 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4194/88 of 21 December 1988 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2278/89 (4), provides for cod quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division VII a by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1989 ; whereas Belgium has prohibited fishing for this HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division VII a by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1989. Fishing for cod in the waters of ICES division VII a by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 4 Nbvember 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1989 . For the Commission Manuel MARlN Vice-President 0 OJ No L 207, 29. 7 . 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. (') OJ No L 369, 31 . 12. 1988, p. 3 . (4) OJ No L 218, 28 . 7 . 1989, p. 5 .